Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner fully considered the applicant's argument remarks filed on February 22, 2022 in response to the Final Office Action mailed on December 24, 2021. However, the applicant’s arguments are not persuasive to overcome the prior arts in record and place the claims in a better condition for allowance for at least the following reasons. 
In the response, the applicant asserts the following argument:  The proposed combination of the Donlan (US 2012/0235791) and Meadow (US 2016/0195602) references does not establish a primafacie case of obviousness against any of Applicant's claims. The Examiner acknowledges that the Donlan reference does not teach a derived key that is determined based on global positioning system information and an expected communication pass key determined based on that derived key. Applicant respectfully disagrees with the allegation on page 5 of the office action that the Meadow reference teaches that. The Meadow reference does not teach a derived key that is based on global positioning system information. Instead, the location information in the Meadow reference is consistently referenced as being separate or distinct from the private key of the GRL device. 

During examination, the examiner gave to the claim terms and languages the Broadest Reasonable Interpretation (BRI) consistent with and in context of the applicant’s disclosure as 
The examiner respectfully disagrees with the applicant’s assertion. In the applicant’s response recited above, the applicant’s arguments are directed against the references individually where the rejections are based on combinations of references.
In the Office Correspondence, the prior art Donlan discloses the controller is configured to determine a derived key and global positioning system information corresponding to a location of the plurality of containers (derived key considered to be disclosed as Authentication code/information in the following teachings:- [0037]: a unique authentication code such as, for example, a serial number, for identification purposes, or a cryptographic key or public/private cryptographic key pair. The authentication code of a certain sensor module 128 and/or monitoring device 108-1; [0044; 0050]: Authentication code/information; [0060]: a plurality of GPS satellites in order to determine the global location of the monitoring device; [0067]: The GPS receiver 518 receives signals, via a GPS antenna 519, from a plurality of GPS satellites in order to determine the global location of the monitoring device); and determine whether the user device is authorized based on receiving a communication pass key from the user device that corresponds to an expected communication pass key, and allow the user device access to at least one functionality of the controller when the user device is authorized  ([0042]: The wireless device 120 uses public and/or private keys to authorize and authenticate a communication channel; [0050]: Information is tied to an authentication information such as an address, serial number, 
The Office correspondence also notes that Meadow, in analogous art, discloses the derived key is determined based on global positioning system information and the determined expected communication pass key is based on the derived key (the derived key is considered as disclosed by Authenticated Location, and the received communication pass key and  the expected communication pass key are considered as disclosed by public and /or private cryptographic key pair in the following teachings:- [0041-0043]: Global Resource Locating (GRL) device and service that may be adhered or inserted in the Asset, include a set of security with an appropriate level Security Seal to those who wish to integrate GRL Devices into their operations, including: UUIDs, Secret Keys (as part of a Key Pair), One Time Pads with variable data structures and formats for retrieval, Data Hashing Algorithms, Trilateration Algorithms for processing input from multiple types of signals, sensor arrays for detecting the environment as well as electromagnetic radiation (signals); GRL Device produce an Authenticated Location designation which in turn may be associated with an Authenticated serial number assigned to a particular Asset; [0045-0046]: GRL Device can Self-Authenticate its location as well as its location of manufacture. Hashed messages generated from information provided by a GRL Device provide an ascertainable degree of trust. GRL Devices with one time pads can provide extremely secure message delivery. GRL Device provides precise timing and location; Enable Authenticated Location Data on Serialized Assets 
Unlike the applicant’s assertion Meadow further discloses [0332] “Authenticated Location” as used herein shall mean a location determination based upon a device that can determine its location with a highly accurate clock that can calculate time delay of arrival from a known transmission point, a Reference Point. The location determination may also include other algorithms such as ones that utilized Received Signal Strength, Angle of Arrival etc. It may also include Data Values containing coordinate points from a known Reference Point and other authenticated sources (a data transmission that include cryptographically verifiable location data from an identifiable source such as another GRL Device. The Location Data can be Authenticated by combining the GRL Device's determined location with the cryptographically protected Local Data such as its private key and its UUID and it may include its Spatial Domain where it was Registered and then processing that combined data with a well-known Hashing technique delivering a hashed value that can 
As discussed above, the prior arts of record Donlan et al. (Hereinafter referred to as Donlan; US 20120235791) in view of Meadow US 20160195602 disclose a derived key that is determined based on global positioning system information and an expected communication pass key determined based on that derived key. The applicant’s arguments are not persuasive to overcome the prior arts in record and place the claims in a better condition for allowance and therefore, the rejection under 35 U.S.C. 103 is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 and 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Donlan et al. (Hereinafter referred to as Donlan; US 20120235791) in view of Meadow US 20160195602. 

As per claim 14:
Donlan discloses a system, comprising:
a plurality of containers ([0041]: monitoring devices 108 that are located deep in the hold of a ship, in a warehouse or buried under other shipping containers 104 in a port or depot can be able to communicate with remote locations such as the operations center subsystem 112 or the government interface 124 via the communication network 110);
a plurality of controllers, each of the controllers being associated with a respective one of the containers ([0045]: Multiple active monitoring devices 208-1 through 208-n; The monitoring devices 208 can be removably or fixedly attached to one or more shipping containers such as the shipping container 104 of FIG. 1);

a user device configured for wireless communication with the plurality of controllers, respectively, wherein each of the controllers is configured to determine a derived key and global positioning system information corresponding to a location of the respective one of the containers (derived key considered to be disclosed as Authentication code/information in the following teachings:- [0037]: The sensor modules 128 and the monitoring device 108-1 can also contain a unique authentication code such as, for example, a serial number, for identification purposes, or a cryptographic key or public/private cryptographic key pair. The authentication code of a certain sensor module 128 and/or monitoring device 108-1 can be used to identify which sensor module 128 and which monitoring device 108 a respective sensor signal is being 
determine whether the user device is authorized based on receiving a communication pass key from the user device that corresponds to an expected communication pass key, and allow the user device access to at least one functionality of the controller when the user device is authorized ([0042]: The wireless device 120 or other device communicating with the active monitoring device 108-1 uses public and/or private keys to authorize and authenticate a communication channel. Once a cryptographically-secure communication channel is configured, communication of commands and data through the communication channel can be performed. In this way, downloading of reporting behavior profiles, data query, etc. can only be performed by authorized devices and/or individuals; [0050]: Information is tied to an authentication information such as an address, serial number, or cryptographic key, of an active monitoring device 308, a shipping container 104, and/or individual sensors 128. By knowing the address, serial number, or cryptographic key, the shipping container 104 can be verifiably tied to specific active monitoring devices 308 and sensors 128. By verifying that the correct authentication information is associated with the correct shipping container 104, chain-of-custody can be 

Donlan does not explicitly disclose the derived key is determined based on global positioning system information and the determined expected communication pass key is based on the derived key. Meadow, in analogous art however, discloses the derived key is determined based on global positioning system information and the determined expected communication pass key is based on the derived key (the derived key is considered as disclosed by Authenticated Location, and the received communication pass key and  the expected communication pass key are considered as disclosed by public and /or private cryptographic key pair in the following teachings:- [0041-0043]: Global Resource Locating (GRL) device and service that may be adhered or inserted in the Asset, which may be built in or attached to a second Asset; GRL Device makes use of the functionality of a miniature atomic clock (“MAC”) to calculate precise Self-Locating coordinates describing one or more geospatial locations; GRL System may track a proximity to other GRL Devices associated with other uniquely identified objects and/or persons and determine a geospatial location with Time Delay of Arrival calculations; a GRL Device include a set of security with an appropriate level Security Seal to those who wish to integrate GRL Devices into their operations, including: UUIDs, Secret Keys (as part of a Key Pair), One Time Pads with variable data structures and formats for retrieval, Data Hashing Algorithms, Trilateration Algorithms for processing input from multiple types of signals, sensor arrays for detecting the environment as well as electromagnetic radiation (signals); GRL Device produce an Authenticated 
[0048-0050]: GRL Device to: determine a physical location of the GRL Device and transmit an authenticated location including the UUID and the determined physical location; a private key may also be transmitted. Transmitting the determined physical location, the private key and the UUID via a smart gateway configured; A public key that may be matched with a hash value to verify a physical location of an asset to which the GRL Device is affixed. [00155-00158]: Broadcasting of activation codes of certain privacy settings by police agencies may include higher levels of authentication using known techniques such as challenge response and secret keys embedded with each GRL Device; UUID may create a request that will enable police to activate 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the controllers disclosed by Donlan to include the derived key is determined based on global positioning system information and the determined expected communication pass key is based on the derived key. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide an apparatus and methods that utilize precise timings of a Miniature Atomic Clock to perform trilateration calculations using strong terrestrial signals from Reference Points that currently penetrate most structures around the world in a highly secure, dynamic, autonomous topology such as a large number of IoT devices being deployed in mesh networks as suggested by Meadow ([0040-0042]).

As per claim 15:
Meadow discloses wherein the global positioning system information includes a current time and a current location of the controller; and the derived key is based on the current time and the current location ([0332]: “Authenticated Location”: a highly accurate clock and Data Values containing coordinate points).

As per claim 16:
Donlan discloses wherein the at least one functionality includes setting a target temperature for at least a portion of an interior of the respective container ([0073]: The interior of the container pane. [0076]: The refrigeration controller 570 controls the refrigeration functions of the container to maintain a desired temperature and humidity).

As per claim 17:
Meadow discloses a display supported on at least one of the containers, the display being controllable by the controller of the respective container, the display providing a visual indication of the derived key ([0303]: ability to do a visual query of a GRLEA; any Smartphone 550 running a Smart Gateway App; displays the GRLEA Acme Product 701 the user is seeking to locate).

As per claim 19:
Meadow discloses wherein each controller is configured to determine whether the user device is authorized based on receiving at least one of a serial number of the controller and a serial number of the respective container associated with the controller from the user device; or each controller is configured to determine whether the user device is authorized based on receiving a user certificate from the user device ([0332]: The Location Data can be Authenticated by combining the GRL Device's determined location with the cryptographically protected Local Data such as its private key and its UUID and it may include its Spatial Domain where it was Registered and then processing that combined data with a well-known Hashing technique delivering a hashed value that can be Authenticated by a Certificate Authority; [0381] “Product Collective” as used herein represents the combination of a set of GRL Devices that have been Affixed to components used in the delivery of a product and that have been or will be Assimilated 

As per claims 1-2, 4-7:
Claims 1-2, 4-5 and 6-7 are directed to a controller associated with a container, the controller comprising a processor and memory associated with the processor, the controller being configured to perform functions having substantially similar corresponding limitations of claims 14-17 and 19 respectively, and therefore claims 1-2, 4-5 and 6-7 are rejected with the same rationale given above to reject corresponding limitations of claims 14-17 and 19 respectively.

As per claims 8-9 and 11-13:
claims 8-9, 11-12 and 13 are directed to a method of managing communications between a controller associated with a container and a user device, the method having substantially similar corresponding limitations of claims 14-17 and 19 respectively, and therefore claims 8-9, 11-12 and 13 are rejected with the same rationale given above to reject corresponding limitations of claims 14-17 and 19 respectively.

Allowable Subject Matter
Claims 3, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The pertinent prior arts of record cited in PTO-892, either taken 

BRI (Broadest Reasonable Interpretation)
The above claims under examination have been given their BRI consistent with the applicant’s disclosure as they would be interpreted by one of ordinary skill in the art at the time of filing the invention and the following claim words or terms or phrases or languages have been given to them, as follows, reasonable BRI considerations and context in view of the applicant’s disclosure in order to construe and appraise boundary and scope of the claimed limitations. For example, for the following claim words or terms or phrases or languages, the examiner recites BRI considerations from the applicant’s disclosure as follows:
Global Positioning system information [0011; 003-0040]
Derived key [0011; 0017; 0039-0040]
Received communication pass key [0011; 0017; 0039-0040]
Expected communication pass key [0011; 0017; 0039-0040]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494